In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ȱ
No.ȱ16Ȭ1546ȱ
UNITEDȱSTATESȱOFȱAMERICA,ȱ
                                                             PlaintiffȬAppellee,ȱ

                                                    v.ȱ

DEANDREȱENOCH,ȱ
                                                          DefendantȬAppellant.ȱ
                                 ____________________ȱ

               AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱ
                 NorthernȱDistrictȱofȱIllinois,ȱEasternȱDivision.ȱ
                 No.ȱ15ȬCRȬ66ȱ—ȱMatthewȱF.ȱKennelly,ȱJudge.ȱ
                                 ____________________ȱ

ȱȱȱȱȱȱȱARGUEDȱNOVEMBERȱ10,ȱ2016ȱ—ȱDECIDEDȱJULYȱ28,ȱ2017ȱ
                                  ____________________ȱ

      BeforeȱRIPPLE,ȱMANION,ȱandȱROVNER,ȱCircuitȱJudges.ȱ
   ROVNER,ȱCircuitȱJudge.ȱTheȱgovernmentȱchargedȱDeandreȱ
EnochȱwithȱrobbingȱaȱpersonȱhavingȱcustodyȱofȱpropertyȱbeȬ
longingȱ toȱ theȱ Unitedȱ States,ȱ underȱ 18ȱ U.S.C.ȱ §ȱ 2114(a)ȱ andȱ
brandishingȱaȱfirearmȱinȱrelationȱtoȱaȱcrimeȱofȱviolence,ȱunȬ
derȱ 18ȱ U.S.C.ȱ §ȱ 924(c)(1)(A)(ii)1.ȱ Heȱ pleadedȱ guiltyȱ toȱ bothȱ
ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
1ȱ Theȱ Judgmentȱ statesȱ thatȱ Enochȱ pleadedȱ guiltyȱ toȱ “18ȱ U.S.C.ȱ
§ȱ924(c)(1)(A)(iii)ȱ Brandishingȱ aȱ Firearmȱ Duringȱ andȱ inȱ Relationȱ toȱ aȱ
2ȱ                                                                                     No.ȱ16Ȭ1546ȱ

countsȱbutȱreservedȱhisȱrightȱtoȱfileȱanȱappealȱdisputingȱtheȱ
districtȱ court’sȱ rulingȱ thatȱ theȱ formerȱ offenseȱ qualifiedȱ asȱ aȱ
crimeȱ ofȱ violence,ȱ thusȱ renderingȱ hisȱ brandishingȱ aȱ gunȱ inȱ
connectionȱ withȱ thatȱ offenseȱ aȱ separateȱ crimeȱ punishableȱ
underȱ 18ȱ U.S.C.ȱ §924(c).ȱ Moreover,ȱ §ȱ 924(c)(1)(D)(ii)ȱ ofȱ thatȱ
sameȱstatuteȱrequiresȱthatȱaȱcourtȱimposeȱaȱconsecutiveȱsenȬ
tenceȱuponȱaȱdefendantȱwhoȱcarriesȱaȱfirearmȱinȱrelationȱtoȱaȱ
crimeȱofȱviolence.ȱConsequently,ȱEnoch’sȱsentenceȱincreasedȱ
significantlyȱ becauseȱ theȱ courtȱ consideredȱ theȱ convictionȱ
underȱ §ȱ 2114(a)ȱ toȱ beȱ aȱ crimeȱ ofȱ violenceȱ whichȱ mandatedȱ
theȱ impositionȱ ofȱ theȱ consecutiveȱ sentence.ȱ Enochȱ nowȱ disȬ
putesȱthatȱthisȱunderlyingȱcrimeȱwasȱaȱcrimeȱofȱviolence.ȱTheȱ
districtȱcourtȱconcludedȱthatȱitȱwas,ȱandȱsentencedȱEnochȱtoȱ
24ȱ monthsȱ onȱ Countȱ 1ȱ andȱ aȱ consecutiveȱ 84ȱ monthsȱ onȱ
Countȱ2.ȱEnochȱappeals,ȱandȱweȱaffirm.ȱ
                                                       I.ȱ
    TheȱindictmentȱchargedȱEnochȱwithȱ(1)ȱrobberyȱofȱaȱperȬ
sonȱ havingȱ lawfulȱ custodyȱ ofȱ moneyȱ ofȱ theȱ Unitedȱ States,ȱ
and,ȱ inȱ effectingȱ theȱ robbery,ȱ puttingȱ theȱ lifeȱ ofȱ thatȱ personȱ
inȱjeopardyȱbyȱtheȱ useȱofȱaȱ dangerousȱweapon,ȱinȱ violationȱ
ofȱ18ȱU.S.C.ȱ§ȱ2114(a);ȱ(2)ȱbrandishingȱaȱfirearmȱduringȱandȱ
inȱ relationȱ toȱ aȱ crimeȱ ofȱ violence,ȱ namelyȱ theȱ robberyȱ
chargedȱinȱCountȱI,ȱinȱviolationȱofȱ18ȱU.S.C.ȱ§ȱ924(c)(1)(A).2ȱȱ


ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
CrimeȱofȱViolence.”ȱTheȱreferenceȱtoȱsubsectionȱ(iii)ȱappearsȱtoȱbeȱanȱerȬ
ror,ȱ asȱ theȱ brandishingȱ subsectionȱ isȱ §ȱ 924(c)(1)(A)(ii).ȱ Subsectionȱ (iii)ȱ
addressesȱpenaltiesȱwhenȱaȱfirearmȱhasȱbeenȱdischargedȱandȱthereȱwereȱ
noȱsuchȱallegationsȱinȱthisȱcase.ȱ
2ȱTheȱindictmentȱalsoȱchargedȱEnochȱwithȱpossessingȱaȱfirearmȱthatȱhadȱ

travelledȱinȱinterstateȱcommerce,ȱafterȱpreviouslyȱhavingȱbeenȱconvictedȱ
ofȱaȱfelony,ȱinȱviolationȱofȱ18ȱU.S.C.ȱ§ȱ922(g).ȱEnochȱdidȱnotȱpleadȱguiltyȱ
No.ȱ16Ȭ1546ȱ                                                                                             3

   Underȱ 924(c)(1)(D),ȱ aȱ courtȱ mustȱ imposeȱ aȱ consecutiveȱ
sentenceȱ onȱ thoseȱ whoȱ areȱ convictedȱ underȱ §924(c)(1)(A),ȱ
thatȱis:ȱ
           anyȱpersonȱwho,ȱduringȱandȱinȱrelationȱtoȱanyȱ
           crimeȱ ofȱ violenceȱ …ȱ usesȱ orȱ carriesȱ aȱ firearm,ȱ
           orȱwho,ȱinȱfurtheranceȱofȱanyȱsuchȱcrime,ȱposȬ
           sessesȱaȱfirearmȱ…ȱ.ȱ
18ȱU.S.C.ȱ§ȱ924(c)(1)(A).ȱ
    Inȱotherȱwords,ȱtheȱrobberyȱofȱgovernmentȱproperty,ȱ(18ȱ
U.S.C.ȱ§ȱ2114(a))ȱwasȱtheȱunderlyingȱorȱanchorȱcrimeȱwhich,ȱ
whenȱaccompaniedȱbyȱtheȱbrandishingȱofȱtheȱfirearm,ȱconstiȬ
tutedȱ aȱ separateȱ offenseȱ underȱ §ȱ 924(c)ȱ andȱ requiredȱ theȱ
courtȱtoȱsentenceȱEnochȱtoȱconsecutiveȱsentences.ȱȱ
    Theȱ onlyȱ questionȱ inȱ thisȱ case,ȱ therefore,ȱ isȱ whetherȱ theȱ
underlyingȱcrimeȱinȱ18ȱU.S.C.ȱ§ȱ2114(a)—robbingȱanotherȱofȱ
governmentȱ property—isȱ aȱ crimeȱ ofȱ violenceȱ suchȱ thatȱ itȱ
triggeredȱ theȱ impositionȱ ofȱ §ȱ 924(c).ȱ Sectionȱ 924(c)(3)ȱ ofȱ theȱ
statuteȱdefinesȱaȱcrimeȱofȱviolenceȱasȱfollows:ȱ
            (3)ȱ Forȱ purposesȱ ofȱ thisȱ subsectionȱ theȱ termȱ
            “crimeȱ ofȱ violence”ȱ meansȱ anȱ offenseȱ thatȱ isȱ aȱ
            felonyȱand—ȱ
                  (A)ȱhasȱasȱanȱelementȱtheȱuse,ȱattemptedȱ
                  use,ȱ orȱ threatenedȱ useȱ ofȱ physicalȱ forceȱ
                  againstȱtheȱpersonȱorȱpropertyȱofȱanothȬ
                  er,ȱorȱ



ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
toȱ thisȱ chargeȱ andȱ itȱ wasȱ notȱ includedȱ inȱ theȱ judgmentȱ ofȱ conviction.ȱ
(R.ȱ13,ȱ59).ȱȱ
4ȱ                                                      No.ȱ16Ȭ1546ȱ

           (B)ȱ thatȱ byȱ itsȱ nature,ȱ involvesȱ aȱ subȬ
           stantialȱ riskȱ thatȱ physicalȱ forceȱ againstȱ
           theȱ personȱ orȱ propertyȱ ofȱ anotherȱ mayȱ
           beȱusedȱinȱtheȱcourseȱofȱcommittingȱtheȱ
           offense.ȱ
18ȱU.S.C.ȱ§ȱ924(c)(3).ȱ
    Weȱ canȱ quicklyȱ dismissȱ theȱ possibilityȱ thatȱ robbingȱ anȬ
otherȱ ofȱ governmentȱ propertyȱ (18ȱ U.S.C.ȱ §ȱ 2114(a))ȱ constiȬ
tutesȱaȱcrimeȱofȱviolenceȱunderȱpartȱBȱabove,ȱoftenȱreferredȱ
toȱasȱtheȱ“residualȱclause.”ȱThisȱcourtȱrecentlyȱheld,ȱfollowȬ
ingȱU.S.ȱv.ȱJohnson,ȱ135ȱS.ȱCt.ȱ2551ȱ(2015),ȱandȱitsȱanalysisȱofȱaȱ
similarȱ residualȱ clauseȱ underȱ theȱ Armedȱ Careerȱ Criminalȱ
Act,ȱ thatȱ thisȱ portionȱ ofȱ theȱ statuteȱ isȱ unconstitutionallyȱ
vague.ȱ Unitedȱ Statesȱ v.ȱ Cardena,ȱ 842ȱ F.3dȱ 959,ȱ 996ȱ (7thȱ Cir.ȱ
2016).ȱȱ
    Thatȱleavesȱusȱtoȱfocusȱsolelyȱonȱwhetherȱtheȱunderlyingȱ
crimeȱofȱrobbingȱanotherȱofȱgovernmentȱpropertyȱ“hasȱasȱanȱ
elementȱtheȱuse,ȱattemptedȱuse,ȱorȱthreatenedȱuseȱofȱphysicalȱ
forceȱ againstȱ theȱ personȱ orȱ propertyȱ ofȱ another.”ȱ 18ȱ U.S.C.ȱ
§ȱ924(c)(3)(A).ȱ Forȱ thisȱ weȱ turnȱ aȱ magnifyingȱ glassȱ backȱ onȱ
thatȱ statuteȱ describingȱ thatȱ predicateȱ crimeȱ ofȱ robberyȱ ofȱ
governmentȱproperty:ȱ
       (a)ȱ Assault.—Aȱ personȱ whoȱ assaultsȱ anyȱ perȬ
       sonȱ havingȱ lawfulȱ charge,ȱ control,ȱ orȱ custodyȱ
       ofȱ anyȱ mailȱ matterȱ orȱ ofȱ anyȱ moneyȱ orȱ otherȱ
       propertyȱ ofȱ theȱ Unitedȱ States,ȱ withȱ intentȱ toȱ
       rob,ȱsteal,ȱorȱpurloinȱsuchȱmailȱmatter,ȱmoney,ȱ
       orȱ otherȱpropertyȱofȱtheȱUnitedȱ States,ȱ orȱrobsȱ
       orȱ attemptsȱ toȱ robȱ anyȱ suchȱ personȱ ofȱ mailȱ
       matter,ȱ orȱ ofȱ anyȱ money,ȱ orȱ otherȱ propertyȱ ofȱ
No.ȱ16Ȭ1546ȱ                                                        5

       theȱUnitedȱStates,ȱshall,ȱforȱtheȱfirstȱoffense,ȱbeȱ
       imprisonedȱ notȱ moreȱ thanȱ tenȱ years;ȱ andȱ ifȱ inȱ
       effectingȱ orȱ attemptingȱ toȱ effectȱ suchȱ robberyȱ
       heȱwoundsȱtheȱpersonȱhavingȱcustodyȱofȱsuchȱ
       mail,ȱ money,ȱ orȱ otherȱ propertyȱ ofȱ theȱ Unitedȱ
       States,ȱorȱputsȱhisȱlifeȱinȱjeopardyȱbyȱtheȱuseȱofȱ
       aȱ dangerousȱ weapon,ȱ orȱ forȱ aȱ subsequentȱ ofȬ
       fense,ȱshallȱbeȱimprisonedȱnotȱmoreȱthanȱtwenȬ
       tyȬfiveȱyears.ȱ
18ȱU.S.C.ȱ§ȱ2114(a).ȱ
    Ifȱ thisȱ robberyȱ ofȱ governmentȱ propertyȱ offenseȱ constiȬ
tutesȱaȱviolentȱfelonyȱunderȱ18ȱU.S.C.ȱ§ȱ924(c)(3)(A),ȱthenȱtheȱ
courtȱ properlyȱ deniedȱ Enoch’sȱ motionȱ toȱ dismissȱ Countȱ 2,ȱ
andȱcorrectlyȱsentencedȱEnochȱconsecutively.ȱIfȱnot,ȱtheȱdisȬ
trictȱcourtȱerred.ȱWeȱreviewȱtheȱdistrictȱcourt’sȱinterpretationȱ
ofȱ§ȱ924(c)ȱdeȱnovo.ȱCardena,ȱ842ȱF.3dȱatȱ1000.ȱȱ
    Inȱorderȱtoȱavoidȱaȱhostȱofȱpractical,ȱfairness,ȱandȱconstiȬ
tutionalȱ issues,ȱ theȱ Supremeȱ Courtȱ hasȱ determinedȱ thatȱ aȱ
sentencingȱ courtȱ mustȱ notȱ commitȱ miniȬtrialsȱ toȱ determineȱ
whetherȱtheȱconductȱcommittedȱinȱanȱunderlyingȱorȱanchorȱ
crimeȱ wasȱ actuallyȱ violentȱ orȱ not.ȱ Moncrieffeȱ v.ȱ Holder,ȱ 133ȱ
S.ȱCt.ȱ 1678,ȱ 1690ȱ (2013)ȱ (“Theȱ categoricalȱ approachȱ servesȱ
‘practical’ȱpurposes:ȱItȱpromotesȱjudicialȱandȱadministrativeȱ
efficiencyȱ byȱ precludingȱ theȱ relitigationȱ ofȱ pastȱ convictionsȱ
inȱ minitrialsȱ conductedȱ longȱ afterȱ theȱ fact.”);ȱ Chambersȱ v.ȱ
UnitedȱStates,ȱ555ȱU.S.ȱ122,ȱ125ȱ(2009)ȱ(“byȱsoȱconstruingȱtheȱ
statute,ȱoneȱavoidsȱtheȱpracticalȱdifficultyȱofȱtryingȱtoȱascerȬ
tainȱatȱsentencing,ȱperhapsȱfromȱaȱpaperȱrecordȱmentioningȱ
onlyȱ aȱ guiltyȱ plea,ȱ whetherȱ theȱ presentȱ defendant’sȱ priorȱ
crime,ȱasȱcommittedȱonȱaȱparticularȱoccasion,ȱdidȱorȱdidȱnotȱ
involveȱviolentȱbehavior.”).ȱ
6ȱ                                                         No.ȱ16Ȭ1546ȱ

    Instead,ȱaȱcourtȱmustȱuseȱaȱcategoricalȱapproachȱandȱlookȱ
onlyȱtoȱtheȱstatutoryȱelementsȱofȱtheȱpriorȱoffense,ȱandȱnotȱtoȱ
theȱ particularȱ factsȱ underlyingȱ thoseȱ convictions.ȱ Mathisȱ v.ȱ
Unitedȱ States,ȱ 136ȱ S.ȱ Ct.ȱ 2243,ȱ 2248ȱ (2016);ȱ Taylorȱ v.ȱ Unitedȱ
States,ȱ495ȱU.S.ȱ575,ȱ600ȱ(1990).ȱInȱdoingȱso,ȱtheȱcourtȱassessesȱ
theȱelementsȱofȱtheȱunderlyingȱcrimeȱtoȱseeȱifȱtheyȱmeetȱtheȱ
definitionȱofȱaȱ“violentȱfelony.”ȱMathis,ȱ136ȱS.ȱCt.ȱatȱ2248.ȱIfȱ
theȱ statuteȱ outliningȱ theȱ underlyingȱ offenseȱ sweepsȱ moreȱ
broadlyȱ thanȱ theȱ genericȱ crimeȱ describedȱ inȱ theȱ sentencingȱ
enhancement,ȱ aȱ convictionȱ ofȱ theȱ underlyingȱ statuteȱ cannotȱ
countȱ asȱ aȱ predicateȱ offense.ȱ Descampsȱ v.ȱ Unitedȱ States,ȱ 133ȱ
S.ȱCt.ȱ2276,ȱ2283ȱ(2013).ȱ
    Whenȱ theȱ predicateȱ statuteȱ “setsȱ outȱ aȱ singleȱ (orȱ “indiȬ
visible”)ȱ setȱ ofȱ elementsȱ toȱ defineȱ aȱ singleȱ crime,”ȱ theȱ cateȬ
goricalȱ approachȱ isȱ straightȱ forward.ȱ Mathis,ȱ 136ȱ S.ȱ Ct.ȱ atȱ
2248.ȱInȱsomeȱstatutesȱhowever,ȱlikeȱ§ȱ2114(a)ȱhere,ȱtheȱstatȬ
uteȱisȱdivisible,ȱthatȱis,ȱitȱcontainsȱwithinȱitȱcrimesȱwithȱdifȬ
ferentȱelements.ȱForȱexample,ȱinȱthisȱcaseȱtheȱstatuteȱcontainsȱ
alternativeȱ elementsȱ ofȱ theȱ crime—aȱ defendantȱ canȱ commitȱ
theȱcrimeȱofȱrobberyȱofȱgovernmentȱproperty,ȱwithȱorȱwithȬ
outȱwoundingȱtheȱvictimȱandȱputtingȱherȱlifeȱinȱjeopardy.ȱIfȱ
theȱ defendantȱ woundsȱ orȱ putsȱ theȱ victimsȱ lifeȱ inȱ jeopardy,ȱ
theȱ sentenceȱ increasesȱ fromȱ “notȱ moreȱ thanȱ tenȱ years”ȱ toȱ
“notȱ moreȱ thanȱ twentyȬfiveȱ years.”ȱ 18ȱ U.S.C.ȱ §ȱ 2114(a).ȱ Ifȱ
statutoryȱ alternativesȱ inȱ aȱ criminalȱ statuteȱ carryȱ differentȱ
punishments,ȱ thenȱ theyȱ mustȱ beȱ elementsȱ ofȱ differentȱ
crimes.ȱMathis,ȱ136ȱS.ȱCt.ȱatȱ2256ȱ(citingȱApprendiȱv.ȱNewȱJerȬ
sey,ȱ 530ȱ U.S.ȱ 466ȱ (2000)).ȱ Andȱ so,ȱ “[t]heȱ firstȱ taskȱ forȱ aȱ senȬ
tencingȱ courtȱ facedȱ withȱ anȱ alternativelyȱ phrasedȱ statuteȱ isȱ
thusȱ toȱ determineȱ whetherȱ itsȱ listedȱ itemsȱ areȱ elementsȱ orȱ
means.”ȱId.ȱAndȱifȱtheȱstatuteȱwithȱalternativelyȱphrasedȱopȬ
tionsȱ containsȱ elementsȱ ofȱ differentȱ crimes,ȱ thenȱ theȱ courtȱ
No.ȱ16Ȭ1546ȱ                                                          7

mayȱ andȱ shouldȱ “reviewȱ theȱ recordȱ materialsȱ toȱ discoverȱ
whichȱ ofȱ theȱ enumeratedȱ alternativesȱ playedȱ aȱ partȱ inȱ theȱ
defendant’sȱ priorȱ conviction.”ȱ Id.ȱ Inȱ thisȱ case,ȱ theȱ statuteȱ
containsȱ differentȱ elementsȱ andȱ differentȱ punishmentsȱ andȱ
thereforeȱ isȱ divisible.ȱ Theȱ portionȱ ofȱ theȱ statuteȱ beforeȱ theȱ
semiȬcolonȱonȱpagesȱ4Ȭ5,ȱsupra,ȱconstitutesȱaȱdifferentȱcrimeȱ
thanȱ theȱ partȱ ofȱ theȱ statuteȱ afterȱ theȱ semiȬcolon.ȱ Theȱ modiȬ
fiedȱ categoricalȱ approach,ȱ therefore,ȱ dictatesȱ thatȱ theȱ courtȱ
shouldȱ lookȱ toȱ recordȱ materialsȱ toȱ determineȱ whichȱ ofȱ theȱ
twoȱ alternativesȱ playedȱ aȱ partȱ inȱ Enoch’sȱ convictionȱ underȱ
§ȱȱ2114(a).ȱ
    Aȱcourt’sȱreviewȱofȱtheȱrecordȱmaterialsȱisȱnotȱunlimited,ȱ
butȱ toȱ theȱ contrary,ȱ quiteȱ conscribed.ȱ Thisȱ limitedȱ review,ȱ
calledȱ“theȱmodifiedȱcategoricalȱapproach,”ȱallowsȱaȱcourtȱtoȱ
lookȱbeyondȱtheȱstatutoryȱdefinitionȱtoȱaȱlimitedȱnumberȱofȱ
documentsȱ toȱ determineȱ toȱ whichȱ crime,ȱ withȱ whichȱ eleȬ
ments,ȱtheȱdefendantȱwasȱconvicted.ȱJohnsonȱv.ȱUnitedȱStates,ȱ
559ȱ U.S.ȱ 133,ȱ 144ȱ (2010);ȱ Mathis,ȱ 136ȱ S.ȱ Ct.ȱ atȱ 2249.ȱ Theȱ SuȬ
premeȱCourtȱhasȱinstructedȱthatȱaȱsentencingȱcourtȱmayȱexȬ
amine:ȱ“theȱstatutoryȱdefinition,ȱchargingȱdocument,ȱwrittenȱ
pleaȱagreement,ȱtranscriptȱofȱpleaȱcolloquy,ȱandȱanyȱexplicitȱ
factualȱfindingȱbyȱtheȱtrialȱjudgeȱtoȱwhichȱtheȱdefendantȱasȬ
sented.”ȱ Shepardȱ v.ȱ Unitedȱ States,ȱ 544ȱ U.S.ȱ 13,ȱ 16ȱ (2005).ȱ Onȱ
theȱ otherȱ hand,ȱ aȱ “courtȱ mayȱ notȱ considerȱ policeȱ reports,ȱ
complaintȱ applications,ȱ orȱ otherȱ sourcesȱ thatȱ doȱ notȱ reflectȱ
eitherȱ theȱ defendant’sȱ ownȱ admissionsȱ orȱ theȱ findingsȱ ofȱ aȱ
judgeȱorȱjury.ȱUnitedȱStatesȱv.ȱKerȱYang,ȱ799ȱF.3dȱ750,ȱ753ȱn.2ȱ
(7thȱ Cir.ȱ 2015).ȱ Theȱ permissibleȱ documentsȱ areȱ sometimesȱ
referredȱtoȱasȱ“Shephardȱdocuments.”ȱ
   Inȱ thisȱ case,ȱ theȱ indictmentȱ toȱ whichȱ Enochȱ pledȱ guiltyȱ
chargedȱhimȱwithȱȱ
8ȱ                                                         No.ȱ16Ȭ1546ȱ

        robb[ing]ȱ aȱ personȱ havingȱ lawfulȱ charge,ȱ conȬ
        trol,ȱ andȱ custodyȱ ofȱ moneyȱ ofȱ theȱ Unitedȱ
        States,ȱ namely,ȱ approximatelyȱ $850ȱ inȱ Unitedȱ
        Statesȱ currency,ȱ andȱ inȱ effectingȱ suchȱ robberyȱ
        didȱ putȱ theȱ lifeȱ ofȱ saidȱ personȱ inȱ jeopardyȱ byȱ
        useȱofȱaȱdangerousȱweapon;ȱInȱviolationȱofȱTiȬ
        tleȱ18,ȱUnitedȱStatesȱCode,ȱSectionsȱ2114(a)ȱandȱ
        2.ȱ
(R.ȱ13ȱatȱ1).ȱȱ
   Thus,ȱevenȱtheȱbriefestȱpeekȱatȱtheȱShephardȬapprovedȱinȬ
dictmentȱindicatesȱthatȱtheȱgovernmentȱchargedȱEnoch,ȱandȱ
Enochȱpleadedȱguiltyȱto,ȱtheȱsecondȱpartȱofȱtheȱstatute.ȱȱ
    Theȱpartiesȱspendȱmuchȱtimeȱarguingȱaboutȱwhetherȱtheȱ
descriptionȱ ofȱ “robbery”ȱ orȱ “assault”ȱ inȱ theȱ firstȱ sectionȱ ofȱ
§ȱ2114(a)ȱ (theȱ tenȬyearȱ maximumȱ sentenceȱ portionȱ whereȱ aȱ
defendantȱ doesȱ notȱ woundȱ orȱ putȱ theȱ lifeȱ ofȱ theȱ victimȱ inȱ
jeopardy)ȱ constitutesȱ aȱ crimeȱ ofȱ violenceȱ pursuantȱ toȱ
§ȱ924(c)(3).ȱ Weȱ needȱ notȱ resolveȱ thatȱ matterȱ today.ȱ Sectionȱ
2114(a)ȱisȱaȱdivisibleȱstatuteȱwithȱtwoȱdistinctȱpartsȱwithȱsepȬ
arateȱ elementsȱ andȱ sentences.ȱ Weȱ concludeȱ belowȱ thatȱ theȱ
secondȱpartȱofȱtheȱstatuteȱconstitutesȱaȱcrimeȱofȱviolence.ȱBeȬ
causeȱ itȱ isȱ clearȱ thatȱ Enochȱ wasȱ chargedȱ withȱ andȱ pleadedȱ
guiltyȱ toȱ thatȱ portionȱ ofȱ theȱ statute,ȱ weȱ needȱ notȱ considerȱ
whetherȱ theȱ otherȱ alternativeȱ scenarioȱ setȱ forthȱ inȱ theȱ firstȱ
portionȱofȱtheȱstatuteȱconstitutesȱaȱcrimeȱofȱviolence.ȱMyȱesȬ
teemedȱ colleagueȱ wouldȱ preferȱ toȱ resolveȱ theȱ matterȱ todayȱ
byȱdeclaringȱthatȱallȱrobberyȱ“asȱitȱhasȱbeenȱusedȱacrossȱfedȬ
eralȱstatutesȱandȱspecificallyȱasȱitȱisȱusedȱinȱ§ȱ2114(a),ȱqualiȬ
fiesȱ asȱ aȱ crimeȱ ofȱ violenceȱ sufficientȱ toȱ serveȱ asȱ aȱ predicateȱ
forȱ aȱ §924(c)ȱ conviction.”ȱ Postȱ atȱ 13.ȱ Becauseȱ weȱ knowȱ thatȱ
Enochȱ wasȱ convictedȱ underȱ theȱ secondȱ partȱ ofȱ aȱ divisibleȱ
No.ȱ16Ȭ1546ȱ                                                          9

statute,ȱwhichȱclearly,ȱasȱweȱnowȱconclude,ȱinvolvesȱaȱcrimeȱ
ofȱviolence,ȱweȱbelieveȱitȱinadvisableȱtoȱopineȱasȱtoȱtheȱtermȱ
“robbery”ȱacrossȱallȱ federalȱ statutesȱ orȱ evenȱ inȱallȱinstancesȱ
underȱ§ȱ2114(a),ȱincludingȱunderȱtheȱfirstȱpartȱofȱtheȱdivisiȬ
bleȱstatute.ȱOurȱtaskȱisȱtoȱruleȱnarrowlyȱonȱtheȱcaseȱbeforeȱusȱ
todayȱandȱnotȱtoȱrenderȱaȱbroadȱopinionȱasȱtoȱtheȱapplicationȱ
ofȱtheȱtermȱ“crimeȱofȱviolence”ȱtoȱallȱfederalȱstatutesȱorȱevenȱ
toȱ allȱ robberiesȱ withinȱ thisȱ divisibleȱ statute.ȱ Seeȱ Milwaukeeȱ
PoliceȱAssȇnȱv.ȱBd.ȱofȱFireȱ&ȱPoliceȱCommȇrsȱofȱCityȱofȱMilwauȬ
kee,ȱ708ȱF.3dȱ921,ȱ926ȱ(7thȱCir.ȱ2013)ȱ(“federalȱcourtsȱareȱproȬ
hibitedȱ fromȱ renderingȱ advisoryȱ opinions;ȱ theyȱ cannotȱ diȬ
vineȱ onȱ ‘abstractȱ dispute[s]ȱ aboutȱ theȱ law;’”ȱ Unitedȱ Statesȱ v.ȱ
Gilmore,ȱ454ȱF.3dȱ725,ȱ731ȱ(7thȱCir.ȱ2006)ȱ(Rovner,ȱJ.ȱconcurȬ
ring)ȱ (“Underȱ ordinaryȱ principlesȱ ofȱ theȱ adversaryȱ system,ȱ
weȱdoȱnotȱreachȱoutȱtoȱdecideȱquestionsȱnotȱbeforeȱus.”)ȱ(citȬ
ingȱBetheaȱv.ȱRobertȱJ.ȱAdamsȱ&ȱAssoc.,ȱ352ȱF.3dȱ1125,ȱ1130±31ȱ
(7thȱCir.ȱ2003)ȱ(Cudahy,ȱJ.,ȱconcurringȱinȱpartȱandȱdissentingȱ
inȱpart)).ȱThisȱisȱparticularlyȱtrueȱwhenȱtheȱcrimeȱofȱassaultȱ
inȱtheȱfirstȱpartȱofȱtheȱstatuteȱ(whichȱisȱstillȱpartȱofȱ§ȱ2114(a))ȱ
canȱ beȱ committedȱ withoutȱ anyȱ physicalȱ contactȱ atȱ all,ȱ andȱ
thereforeȱ presentsȱ muchȱ moreȱ challengingȱ legalȱ questionsȱ
aboutȱ whetherȱ itȱ mayȱ orȱ mayȱ notȱ qualifyȱ asȱ aȱ crimeȱ ofȱ vioȬ
lenceȱforȱtheseȱpurposes.ȱSee,ȱe.g.ȱUnitedȱStatesȱv.ȱTaylor,ȱ848ȱ
F.3dȱ476,ȱ493ȱ(1stȱCir.ȱ2017)ȱ(noting,ȱwhileȱassessingȱaȱsimilarȱ
federalȱ statute,ȱ thatȱ assaultȱ isȱ theȱ prototypicalȱ overbroadȱ
crimeȱinȱdeterminationsȱofȱcrimesȱofȱviolence).ȱ
    Thereȱcanȱbeȱnoȱdoubtȱthatȱwoundingȱaȱvictimȱorȱputtingȱ
theȱlifeȱofȱaȱvictimȱinȱjeopardyȱisȱaȱviolentȱcrime.ȱInȱJohnson,ȱ
theȱ Supremeȱ Courtȱ interpretedȱ theȱ meaningȱ ofȱ “physicalȱ
force”ȱ asȱ usedȱ inȱ aȱ different,ȱ butȱ virtuallyȱ indistinguishableȱ
10ȱ                                                       No.ȱ16Ȭ1546ȱ

sectionȱ ofȱ 18ȱ U.S.C.ȱ §ȱ 924.3ȱ Johnson,ȱ 559ȱ U.S.ȱ atȱ 138–40.ȱ Inȱ
Johnson,ȱ theȱ Supremeȱ Courtȱ heldȱ thatȱ “physicalȱ force”ȱ isȱ
“forceȱcapableȱofȱcausingȱphysicalȱpainȱorȱinjuryȱtoȱanotherȱ
person.”ȱ Id.ȱ atȱ 140.ȱ Weȱ conclude,ȱ asȱ didȱ theȱ districtȱ court,ȱ
thatȱforceȱcapableȱofȱwoundingȱanotherȱorȱputtingȱtheȱlifeȱofȱ
anotherȱinȱjeopardyȱisȱaȱforceȱthatȱisȱcapableȱofȱcausingȱinjuȬ
ryȱ toȱ anotherȱ personȱ andȱ thereforeȱ qualifiesȱ asȱ aȱ crimeȱ ofȱ
violence.ȱ
    Enochȱ arguesȱthatȱourȱdecisionȱ inȱ Rodriguezȱallowsȱ forȱaȱ
definitionȱofȱrobberyȱthatȱcanȱbeȱeffectedȱwithȱminimalȱforceȱ
andȱ withoutȱ inflictingȱ anyȱ painȱ orȱ injuryȱ onȱ theȱ victimȱ andȱ
withoutȱevenȱthreateningȱorȱattemptingȱtoȱinflictȱpainȱonȱtheȱ
victim.ȱ Seeȱ Briefȱ ofȱ Appellantsȱ atȱ 15ȱ (citingȱ Unitedȱ Statesȱ v.ȱ
Rodriguez,ȱ 925ȱ F.2dȱ 1049,ȱ 1052ȱ (7thȱ Cir.ȱ 1991)).ȱ Inȱ Rodriguez,ȱ
theȱdefendantȱgrabbedȱaȱkeyȱchainȱattachedȱtoȱaȱpostalȱcarriȬ
er’sȱ beltȱ byȱ aȱ leatherȱ loop,ȱ andȱ brokeȱ theȱ loop,ȱ makingȱ offȱ
withȱtheȱkeys.ȱId.ȱatȱ1051.ȱTheȱcourtȱheldȱthatȱthisȱamountȱofȱ
force,ȱ althoughȱ minimal,ȱ wasȱ sufficientȱ toȱ qualifyȱ theȱ crimeȱ
asȱ robberyȱ underȱ theȱ commonȱ lawȱ definitionȱ thatȱ requiresȱ
“asportationȱofȱpropertyȱfromȱtheȱpersonȱofȱanotherȱagainstȱ
hisȱwillȱbyȱviolenceȱorȱputtingȱhimȱinȱfear.”ȱId.ȱatȱ1052ȱ(citingȱ
Costnerȱv.ȱUnitedȱStates,ȱ139ȱF.2dȱ429,ȱ431ȱ(4thȱCir.ȱ1943)).ȱButȱ
again,ȱweȱneedȱnotȱdetermineȱwhetherȱEnochȱisȱcorrectȱthatȱ
aȱdefendantȱcanȱcommitȱrobberyȱasȱdescribedȱunderȱtheȱfirstȱ
portionȱ ofȱ theȱ statuteȱ withoutȱ anȱ “elementȱ ofȱ theȱ use,ȱ atȬ
temptedȱ useȱ orȱ threatenedȱ useȱ ofȱ physicalȱ forceȱ againstȱ theȱ
personȱorȱpropertyȱofȱanother,”ȱasȱrequiredȱbyȱ§ȱ924(c)(3)(A).ȱȱ



ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
3ȱWeȱdeclaredȱtheȱlanguageȱofȱtheȱtwoȱrelevantȱsectionsȱtoȱbeȱ“virtuallyȱ

indistinguishable”ȱinȱCardena,ȱ842ȱF.3dȱatȱ996.ȱ
No.ȱ16Ȭ1546ȱ                                                             11

     Enoch,ȱ however,ȱ arguesȱ furtherȱ thatȱ theȱ secondȱ portionȱ
ofȱ theȱ statuteȱ canȱ beȱ committedȱ withoutȱ theȱ requisiteȱ forceȱ
dictatedȱ byȱ §ȱ 924(c)(3)(A).ȱ Brokenȱ downȱ intoȱ itsȱ individualȱ
steps,ȱ Enoch’sȱ argumentȱ isȱ essentiallyȱ asȱ follows:ȱ (1)ȱ Theȱ
secondȱ portionȱ ofȱ §ȱ 2114(a)ȱ describesȱ aȱ crimeȱ inȱ whichȱ theȱ
defendantȱ effectsȱ aȱ robberyȱ andȱ whileȱ doingȱ soȱ “putsȱ [theȱ
victim’s]ȱlifeȱinȱjeopardyȱbyȱtheȱuseȱofȱaȱdangerousȱweapon.”ȱ
18ȱU.S.C.ȱ§ȱ2114(a).ȱ(2)ȱThisȱcourt,ȱinȱRodriguez,ȱstatedȱthatȱaȱ
defendantȱ canȱ beȱ convictedȱ ofȱ theȱ secondȱ partȱ ofȱ §ȱ 2114(a)ȱ
evenȱifȱtheȱgunȱisȱnotȱdrawn,ȱasȱpossessionȱofȱaȱgunȱinȱandȱofȱ
itselfȱputsȱtheȱvictim’sȱ“lifeȱinȱdanger.”ȱRodriguez,ȱ925ȱF.2dȱatȱ
1052–53.ȱ (3)ȱ Therefore,ȱ accordingȱ toȱ Enoch’sȱ arguments,ȱ aȱ
defendantȱrobbingȱgovernmentȱpropertyȱmayȱputȱaȱvictim’sȱ
lifeȱ inȱ dangerȱ withoutȱ fulfillingȱ theȱ requirementȱ ofȱ
§ȱ924(c)(3)(A)ȱ whichȱ requiresȱ theȱ “use,ȱ attemptedȱ use,ȱ orȱ
threatenedȱuseȱofȱphysicalȱforce.”ȱȱ
      Weȱagreeȱwithȱtheȱdistrictȱcourt,ȱhowever,ȱthatȱ“itȱisȱbeȬ
yondȱ questionȱ thatȱ aȱ robberyȱ thatȱ putsȱ aȱ person’sȱ lifeȱ inȱ
jeopardyȱ byȱ theȱ useȱ ofȱ aȱ dangerousȱ weaponȱ isȱ aȱ violentȱ
crimeȱunderȱtheȱJohnsonȱdefinitionȱandȱsectionȱ924(a).”ȱUnitȬ
edȱStatesȱv.ȱEnoch,ȱNo.ȱ15ȱCRȱ66,ȱ2015ȱWLȱ6407763,ȱatȱ*3ȱ(N.D.ȱ
Ill.ȱ Oct.ȱ 21,ȱ 2015).ȱ Weȱ areȱ notȱ aloneȱ inȱ soȱ thinking.ȱ Seeȱ Inȱ reȱ
Watt,ȱ 829ȱ F.3dȱ 1287,ȱ 1290ȱ (11thȱ Cir.ȱ 2016)ȱ (ifȱ theȱ juryȱ findsȱ
thatȱtheȱvictim’sȱ“lifeȱwasȱputȱinȱjeopardy,”ȱthisȱsatisfiesȱtheȱ
elementsȱclauseȱthatȱtheȱunderlyingȱfelonyȱoffenseȱhaveȱ“asȱ
anȱ element,ȱ theȱ use,ȱ attemptedȱ use,ȱ orȱ threatenedȱ useȱ ofȱ
physicalȱ forceȱ againstȱ theȱ personȱ orȱ propertyȱ ofȱ another”).ȱ
Moreover,ȱ Enochȱ pleadedȱ guiltyȱ toȱ §ȱ 924(c)(1)(A)(ii)—
brandishingȱ aȱ gunȱ duringȱ commissionȱ ofȱ theȱ crime4.ȱ Weȱ

ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
4ȱSeeȱnoteȱ1,ȱsupra.ȱ
12ȱ                                                        No.ȱ16Ȭ1546ȱ

cannotȱ seeȱ howȱ aȱ defendantȱ canȱ brandishȱ aȱ gunȱ inȱ suchȱ aȱ
mannerȱ asȱ toȱ putȱ theȱ lifeȱ ofȱ aȱ victimȱ inȱ jeopardyȱ withoutȱ
committingȱ anȱ offenseȱ thatȱ “hasȱ asȱ anȱ elementȱ theȱ use,ȱ atȬ
temptedȱuse,ȱorȱthreatenedȱuseȱofȱphysicalȱforceȱagainstȱtheȱ
personȱorȱpropertyȱofȱanother.”ȱ§ȱ924(c)(3)(A).ȱȱ
    Weȱconclude,ȱtherefore,ȱthatȱtheȱsecondȱpartȱofȱ18ȱU.S.C.ȱ
§ȱ 2114(a)ȱ constitutesȱ aȱ crimeȱ ofȱ violenceȱ asȱ describedȱ inȱ 18ȱ
U.S.C.ȱ §ȱ 924(c)ȱ and,ȱ byȱ theȱ termsȱ ofȱ thatȱ statuteȱ theȱ districtȱ
courtȱ properlyȱ concludedȱ thatȱ theȱ chargeȱ couldȱ notȱ beȱ disȬ
missedȱ andȱ appropriatelyȱ sentencedȱ Enochȱ toȱ consecutiveȱ
sentences.ȱTheȱdecisionȱofȱtheȱdistrictȱcourtȱisȱAFFIRMED.ȱ
      ȱ
      ȱ
No.ȱ16Ȭ1546ȱ                                                       13ȱ

   RIPPLE,ȱ Circuitȱ Judge,ȱ concurring.ȱ Myȱ colleaguesȱ haveȱ
given,ȱinȱtheȱmajorityȱopinion,ȱaȱsolidȱanalysisȱofȱtheȱproblemȱ
beforeȱus,ȱandȱIȱhaveȱnoȱobjectionȱtoȱthatȱanalysis.ȱIȱwriteȱsepȬ
aratelyȱ because,ȱ inȱ myȱ view,ȱ thereȱ isȱ aȱ lessȱ complex,ȱ butȱ
equallyȱ valid,ȱ approachȱ toȱ theȱ sameȱ result.ȱ Iȱ joinȱ myȱ colȬ
leaguesȱ inȱ theȱ conclusionȱ thatȱ Mr.ȱ Enoch’sȱ convictionȱ forȱ
brandishingȱ aȱ firearmȱ inȱ relationȱ toȱ aȱ crimeȱ ofȱ violence,ȱ 18ȱ
U.S.C.ȱ§ȱ924(c)(1)(A)(ii),ȱmustȱbeȱaffirmed.ȱȱ
    Mr.ȱEnoch’sȱconvictionȱforȱrobberyȱofȱaȱpersonȱhavingȱcusȬ
todyȱofȱpropertyȱbelongingȱtoȱtheȱUnitedȱStates,ȱ18ȱU.S.C.ȱ§ȱ
2114(a),ȱ qualifiesȱ asȱ aȱ crimeȱ ofȱ violenceȱ underȱ Johnsonȱ v.ȱ
UnitedȱStatesȱ(“JohnsonȱI”),ȱ559ȱU.S.ȱ133ȱ(2010),ȱandȱcircuitȱlaw.ȱ
Theȱmajorityȱconcludesȱthatȱtheȱaggravatedȱ§ȱ2114(a)ȱoffense,ȱ
toȱwhichȱMr.ȱEnochȱpleadedȱguilty,ȱthatȱrequiredȱthatȱheȱputȱ
aȱ victim’sȱ “lifeȱ inȱ jeopardyȱ byȱ theȱ useȱ ofȱ aȱ dangerousȱ
weapon,”ȱisȱplainlyȱaȱcrimeȱofȱviolence.ȱIȱwriteȱseparatelyȱbeȬ
causeȱIȱconcludeȱthatȱaȱ“robbery,”ȱasȱitȱhasȱbeenȱusedȱacrossȱ
federalȱstatutes,ȱandȱspecificallyȱasȱitȱisȱusedȱinȱ§ȱ2114(a),ȱqualȬ
ifiesȱasȱaȱcrimeȱofȱviolenceȱsufficientȱtoȱserveȱasȱaȱpredicateȱforȱ
aȱ§ȱ924(c)ȱconvictionȱbecauseȱitȱ“hasȱasȱanȱelementȱofȱtheȱuse,ȱ
attemptedȱuseȱorȱthreatenedȱuseȱofȱphysicalȱforceȱagainstȱtheȱ
personȱorȱpropertyȱofȱanother,”ȱ18ȱU.S.C.ȱ§ȱ924(c)(3)(A).ȱȱ
    InȱJohnsonȱI,ȱtheȱSupremeȱCourtȱheldȱthatȱaȱFloridaȱbatteryȱ
conviction,ȱwhichȱcouldȱbeȱbasedȱasȱaȱmatterȱofȱstateȱlawȱonȱ
“anyȱintentionalȱphysicalȱcontact,ȱnoȱmatterȱhowȱslight,”ȱ559ȱ
U.S.ȱ atȱ 138ȱ (emphasisȱ inȱ original)ȱ (internalȱ quotationȱ marksȱ
omitted),ȱ didȱ notȱ qualifyȱ asȱ aȱ crimeȱ ofȱ violenceȱ becauseȱ
“‘physicalȱforce’”ȱasȱusedȱinȱtheȱfederalȱstatuteȱ“meansȱviolentȱ
force,”ȱnotȱmerelyȱunconsentedȬtoȱcontact,ȱid.ȱatȱ140ȱ(emphaȬ
sisȱinȱoriginal).ȱNevertheless,ȱasȱweȱalreadyȱhaveȱnoted,ȱtheȱ
14ȱ                                                      No.ȱ16Ȭ1546ȱ

thresholdȱthatȱtheȱCourtȱdrewȱinȱJohnsonȱIȱ“isȱnotȱaȱhighȱone.”ȱȱ
UnitedȱStatesȱv.ȱDuncan,ȱ833ȱF.3dȱ751,ȱ754ȱ(7thȱCir.ȱ2016).ȱ
     InȱtheȱtimeȱsinceȱJohnsonȱv.ȱUnitedȱStatesȱ(“JohnsonȱII”),ȱ135ȱ
S.ȱCt.ȱ2551ȱ(2015)ȱ(holdingȱtheȱresidualȱclauseȱofȱtheȱArmedȱ
Careerȱ Criminalȱ Actȱ (“ACCA”)ȱ unconstitutional),ȱ wasȱ deȬ
cided,ȱweȱhaveȱhadȱmanyȱoccasionsȱtoȱconsiderȱwhetherȱspeȬ
cificȱ offensesȱ sufficeȱ asȱ crimesȱ ofȱ violenceȱ underȱ theȱ forceȱ
clause.ȱWeȱhaveȱconsideredȱseveralȱspecificȱrobberyȱoffenses,ȱ
bothȱfederalȱandȱstate,ȱand,ȱtoȱdate,ȱweȱhaveȱfoundȱthemȱallȱ
toȱ containȱ anȱ elementȱ ofȱ forceȱ sufficientȱ toȱ supportȱ aȱ §ȱ 924ȱ
convictionȱorȱenhancement.ȱSee,ȱe.g.,ȱUnitedȱStatesȱv.ȱArmour,ȱ
840ȱF.3dȱ904,ȱ907–09ȱ(7thȱCir.ȱ2016)ȱ(federalȱarmedȱbankȱrobȬ
beryȱunderȱ§ȱ2113ȱisȱaȱcrimeȱofȱviolence);ȱUnitedȱStatesȱv.ȱAnȬ
glin,ȱ 846ȱ F.3dȱ 954,ȱ 965ȱ (7thȱ Cir.ȱ 2017)ȱ (Hobbsȱ Actȱ robbery,ȱ
whichȱcanȱbeȱcommittedȱbyȱputtingȱaȱpersonȱinȱfear,ȱisȱaȱcrimeȱ
ofȱ violence);ȱ seeȱ alsoȱ Unitedȱ Statesȱ v.ȱ ChagoyaȬMorales,ȱ No.ȱ
16Ȭ1198,ȱ2017ȱWLȱ2486022,ȱatȱ*8–9ȱ(7thȱCir.ȱJuneȱ9,ȱ2017)ȱ(IlliȬ
noisȱaggravatedȱrobbery,ȱlikeȱrobbery,ȱisȱaȱcrimeȱofȱviolenceȱ
underȱtheȱforceȱclause);ȱDuncan,ȱ833ȱF.3dȱatȱ755ȱ(IndianaȱrobȬ
bery,ȱwhichȱcanȱbeȱaccomplishedȱbyȱputtingȱaȱvictimȱ“inȱfear”ȱ
isȱaȱcrimeȱofȱviolenceȱunderȱtheȱforceȱclause);ȱUnitedȱStatesȱv.ȱ
Maxwell,ȱ 823ȱ F.3dȱ 1057,ȱ 1060–62ȱ (7thȱ Cir.ȱ 2016)ȱ (Minnesotaȱ
simpleȱrobberyȱisȱaȱcrimeȱofȱviolenceȱunderȱtheȱforceȱclause).ȱ
Weȱ haveȱ reversedȱ convictionsȱ orȱ enhancementsȱ whereȱ weȱ
haveȱfoundȱthatȱtheȱcrimeȱcanȱbeȱcommittedȱwithȱessentiallyȱ
noȱforce.ȱSeeȱUnitedȱStatesȱv.ȱJenkins,ȱ849ȱF.3dȱ390,ȱ393–94ȱ(7thȱ
Cir.ȱ2017)ȱ(federalȱkidnapping,ȱwhichȱcanȱbeȱaccomplishedȱbyȱ
“hold[ing]ȱforȱransomȱorȱrewardȱorȱotherwise,”ȱisȱnotȱaȱcrimeȱ
ofȱviolence);ȱUnitedȱStatesȱv.ȱRollins,ȱ836ȱF.3dȱ737,ȱ742ȱ(7thȱCir.ȱ
No.ȱ16Ȭ1546ȱ                                                                 15ȱ

2016)ȱ(possessionȱofȱaȱsawedȬoffȱshotgunȱisȱnotȱaȱcrimeȱofȱviȬ
olenceȱunderȱtheȱforceȱclause).1ȱ
    Robberyȱunderȱ§ȱ2114(a),ȱlikeȱrobberyȱunderȱ eachȱ ofȱtheȱ
otherȱ federalȱ statutesȱ consideredȱ above,ȱ “hasȱ asȱ anȱ elementȱ
theȱ use,ȱ attemptedȱ use,ȱ orȱ threatenedȱ useȱ ofȱ physicalȱ forceȱ
againstȱtheȱpersonȱorȱpropertyȱofȱanother.”ȱȱAsȱtheȱaboveȱcitedȱ
casesȱdemonstrate,ȱweȱhaveȱconcludedȱwithoutȱdifficultyȱthatȱ
robberyȱoffenses,ȱwhetherȱcommittedȱbyȱactualȱphysicalȱforceȱ
orȱintimidation,ȱexceedȱtheȱminimumȱforceȱnecessaryȱtoȱsatȬ
isfyȱtheȱfederalȱstatutes.ȱFirst,ȱasȱweȱstatedȱinȱUnitedȱStatesȱv.ȱ
Armour,ȱ840ȱF.3dȱ904,ȱ909ȱ(7thȱCir.ȱ2016),ȱconsideringȱwhetherȱ
bankȱrobberyȱbyȱintimidationȱunderȱ§ȱ2113ȱwasȱaȱcrimeȱofȱviȬ
olence,ȱ“[a]ȱbankȱemployeeȱcanȱreasonablyȱbelieveȱthatȱaȱrobȬ
ber’sȱdemandsȱforȱmoneyȱtoȱwhichȱheȱisȱnotȱentitledȱwillȱbeȱ
metȱ withȱ violentȱ forceȱ ofȱ theȱ typeȱ satisfyingȱ [Johnsonȱ I]ȱ beȬ
causeȱ bankȱ robberyȱ underȱ §ȱ 2113(a)ȱ inherentlyȱ containsȱ aȱ
threatȱofȱviolentȱphysicalȱforce.”ȱȱTheȱsameȱcanȱbeȱsaidȱhere.ȱ
TheȱthreatȱofȱforceȱsufficientȱtoȱmeetȱtheȱthresholdȱofȱpainȱesȬ
tablishedȱ byȱ theȱ Supremeȱ Courtȱ isȱ inherentȱ inȱ robberyȱ ofȱ aȱ
personȱhavingȱcustodyȱofȱtheȱmailȱorȱotherȱfederalȱpropertyȱ
toȱtheȱsameȱextentȱasȱitȱisȱinȱbankȱrobbery.ȱTheȱsnatchingȱofȱorȱ

ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
1ȱTheȱdecisionȱofȱtheȱFourthȱCircuit,ȱevaluatingȱaȱNorthȱCarolinaȱrobberyȱ

offense,ȱdoesȱnotȱassistȱus,ȱinȱthatȱtheȱspecificsȱofȱtheȱstate’sȱinterpretationȱ
ofȱitsȱownȱstatuteȱputȱitȱsquarelyȱwithinȱtheȱprohibitionsȱofȱJohnsonȱI.ȱSeeȱ
UnitedȱStatesȱv.ȱGardner,ȱ823ȱF.3dȱ793,ȱ803–04ȱ(4thȱCir.ȱ2016).ȱInȱGardner,ȱ
theȱcourtȱheldȱthatȱtheȱNorthȱCarolinaȱoffenseȱcouldȱbeȱcommittedȱwithȱ
deȱmininisȱcontact,ȱandȱthereforeȱwasȱindistinguishableȱfromȱtheȱpredicateȱ
offenseȱtheȱCourtȱhadȱconsideredȱinȱJohnsonȱI.ȱSeeȱalso,ȱe.g.,ȱUnitedȱStatesȱv.ȱ
Bell,ȱ840ȱF.3dȱ963,ȱ966–67ȱ(8thȱCir.ȱ2016)ȱ(holdingȱthatȱMissouriȱrobberyȱ
didȱnotȱqualifyȱasȱaȱcrimeȱofȱviolenceȱunderȱtheȱforceȱclauseȱbecauseȱMisȬ
souriȱcasesȱhadȱapprovedȱofȱconvictionsȱwhereȱtheȱdefendantȱhadȱmerelyȱ
“bumped”ȱorȱ“nudged”ȱtheȱvictim).ȱ
16ȱ                                                               No.ȱ16Ȭ1546ȱ

demandȱforȱpropertyȱasȱpunishedȱbyȱfederalȱcriminalȱlawȱcarȬ
riesȱwithȱitȱanȱimplicitȱthreatȱofȱatȱleastȱthisȱlevelȱofȱviolence.ȱ
Nothingȱ aboutȱ theȱ robberyȱ offenseȱ underȱ §ȱ2114(a)ȱ distinȬ
guishesȱitȱinȱanyȱmeaningfulȱwayȱfromȱtheȱotherȱrobberyȱofȬ
fenses,ȱfederalȱandȱstate,ȱthatȱweȱhaveȱconsideredȱandȱfoundȱ
sufficient.ȱ
    Moreover,ȱ contraryȱ toȱ Mr.ȱ Enoch’sȱ contentions,ȱ Unitedȱ
Statesȱv.ȱRodriguez,ȱ925ȱF.2dȱ1049ȱ(7thȱCir.ȱ1991),ȱconfirmsȱthisȱ
result.ȱ Inȱ thatȱ caseȱ weȱ consideredȱ anȱ offenseȱ committedȱ byȱ
rippingȱoffȱaȱsetȱofȱpostȱofficeȱboxȱkeysȱthatȱwereȱattachedȱtoȱ
theȱvictimȱpostalȱworker’sȱbeltȱloop.ȱWeȱnotedȱthatȱ“[c]ourtsȱ
haveȱupheldȱrobberyȱconvictionsȱwhenȱtheȱitemȱtakenȱisȱ‘soȱ
attachedȱtoȱtheȱpersonȱorȱhisȱclothesȱasȱtoȱrequireȱsomeȱforceȱ
toȱ effectȱ itsȱ removal.’”ȱ ȱ Id.ȱ atȱ 1052ȱ (citingȱ 2ȱ W.ȱLaFaveȱ &ȱ
A.ȱScott,ȱ Jr.,ȱ Substantiveȱ Criminalȱ Lawȱ §ȱ8.11(d)(1)ȱ atȱ 446ȱ
(1986)).ȱAlthoughȱweȱusedȱtheȱtermȱ“ratherȱminimal”ȱinȱconȬ
nectionȱtoȱtheȱlevelȱofȱforceȱused,ȱitȱisȱplainlyȱaboveȱtheȱtouchȬ
ingȬwithoutȬconsentȱdisapprovedȱofȱbyȱtheȱCourtȱinȱJohnsonȱI.ȱ
Rodriguezȱdoesȱnotȱestablishȱthatȱ§ȱ2114(a)ȱisȱsomehowȱaȱspeȬ
cialȱoffenseȱrequiringȱaȱlowerȱlevelȱofȱforceȱthanȱotherȱfederalȱ
robberyȱoffenses;ȱitȱmerelyȱheld,ȱconsistentȱwithȱexistingȱprecȬ
edent,ȱthatȱtheȱlowȱlevelȱofȱforceȱrequiredȱforȱrobberyȱwasȱsatȬ
isfiedȱbyȱtheȱrippingȱawayȱofȱtheȱkeys.2ȱ


ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
2ȱ Theȱ currentȱ editionȱ ofȱ Substantiveȱ Criminalȱ Lawȱ continuesȱ inȱ theȱ sameȱ

vein,ȱdistinguishingȱrobberyȱfromȱlarcenyȱbyȱtheȱadditionȱofȱviolenceȱorȱinȬ
timidation,ȱandȱdefiningȱviolenceȱinȱaȱmannerȱsimilarȱtoȱthatȱenvisionedȱinȱ
JohnsonȱI:ȱ
            Theȱgreatȱweightȱofȱauthorityȱ…ȱsupportsȱtheȱviewȱthatȱ
            thereȱisȱnotȱsufficientȱforceȱtoȱconstituteȱrobberyȱwhenȱtheȱ
No.ȱ16Ȭ1546ȱ                                                                   17ȱ

    Accordingly,ȱIȱwouldȱholdȱthatȱrobberyȱunderȱ§ȱ2114(a),ȱ
likeȱmanyȱotherȱrobberyȱoffensesȱweȱhaveȱconsidered,ȱqualiȬ
fiesȱasȱaȱcrimeȱofȱviolence.ȱȱ
           ȱ
     ȱ
           ȱ




ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
           thiefȱ snatchesȱ propertyȱ fromȱ theȱ owner’sȱ graspȱ soȱ sudȬ
           denlyȱ thatȱ theȱ ownerȱ cannotȱ offerȱ anyȱ resistanceȱ toȱ theȱ
           taking.ȱOnȱtheȱotherȱhand,ȱwhenȱtheȱowner,ȱawareȱofȱanȱ
           impendingȱsnatching,ȱresistsȱit,ȱorȱwhen,ȱtheȱthief’sȱfirstȱ
           attemptȱbeingȱineffectiveȱtoȱseparateȱtheȱownerȱfromȱhisȱ
           property,ȱaȱstruggleȱforȱtheȱpropertyȱisȱnecessaryȱbeforeȱ
           theȱthiefȱcanȱgetȱpossessionȱthereof,ȱthereȱisȱenoughȱforceȱ
           toȱmakeȱtheȱtakingȱrobbery.ȱTakingȱtheȱowner’sȱpropertyȱ
           byȱstealthilyȱpickingȱhisȱpocketȱisȱnotȱtakingȱbyȱforceȱandȱ
           soȱisȱnotȱrobbery;ȱbutȱifȱtheȱpickpocketȱorȱhisȱconfederateȱ
           jostlesȱtheȱowner,ȱorȱifȱtheȱowner,ȱcatchingȱtheȱpickpocketȱ
           inȱtheȱact,ȱstrugglesȱunsuccessfullyȱtoȱkeepȱpossession,ȱtheȱ
           pickpocket’sȱcrimeȱbecomesȱrobbery.ȱToȱremoveȱanȱartiȬ
           cleȱofȱvalue,ȱattachedȱtoȱtheȱowner’sȱpersonȱorȱclothing,ȱ
           byȱaȱsuddenȱsnatchingȱorȱbyȱstealthȱisȱnotȱrobberyȱunlessȱ
           theȱarticleȱinȱquestionȱ(e.g.,ȱanȱearring,ȱpinȱorȱwatch)ȱisȱsoȱ
           attachedȱtoȱtheȱpersonȱorȱhisȱclothesȱasȱtoȱrequireȱsomeȱ
           forceȱtoȱeffectȱitsȱremoval.ȱ
3ȱWayneȱR.ȱLaFave,ȱSubstantiveȱCriminalȱLawȱ§ȱ20.3(d)(1)ȱatȱ181–83ȱ(2003)ȱ
(footnotesȱomitted).ȱ